AO 245B (CASDRev. 02118) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT Co
                                            SOUTHERN DISTRICT OF CALIFORNIA                                    DEC 11 2018
              UNITED STATES OF AMERICA                                JUDGMENT IN A cj{WJ~~miRiC:;:CC;;
                                                                      (For Revocation ofProbaf
                                                                      (F or Offenses Committed Oir-nr:t\ft~~'@Hl~;..l,.J!.UUI!se!!!!J
                                V.
               OMARCHAGOLLA-ROJAS (1)
                                                                         Case Number:            18CR7136-GPC

                                                                      RYAN STITT, FED. DEFENDERS, INC
                                                                      Defendant's Attorney
REGISTRATION NO.                 58270408


THE DEFENDANT: 

IZI   admitted guilt to violation of allegation(s) No.      1


o     was found guilty in violation ofallegation(s) No.                                                 after denial of guilty. 

                                                          --------------------------
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s): 


Allegation Number                  Nature of Violation 

               1                   Committed a federal, state, or local offense




    Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 4 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                      December 11. 2018
                                                                      Date of Imposition of Sentence
                                                                            /·"""-,,
                                                                            ./'              .
                                                                            W·    .J£.-"\.
                                                                      HON. Gonzalo P. Curiel
                                                                      UNITED STATES DISTRICT JUDGE




                                                                                                                      18CR7136-GPC 

AO 24SB (CASD Rev. 08113) Judgment in a Criminal Case for Revocations

DEFENDANT:                OMAR CHAGOLLA-ROJAS (1)                                                  Judgment - Page 2 of 4
CASE NUMBER:              18CR7136-GPC

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 SIX (6) MONTHS (1 MONTH TO RUN CONSEUCTIVE TO CASE 18CR3196-GPC)




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b). 

 D     The court makes the following recommendations to the Bureau of Prisons: 





 D     The defendant is remanded to the custody of the United States Marshal. 


       The defendant shall surrender to the United States Marshal for this district: 

       D     at                             A.M.              on 

                  ------------------                              ------------------------------------
             as notified by the United States MarshaL 


       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons: 

       D     on or before 

             as notified by the United States Marshal. 

       D     as notified by the Probation or Pretrial Services Office. 


                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                           to
                                -------------------------                    ------------------------------
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL 




                                    By                     DEPUTY UNITED STATES MARSHAL



                                                                                                       18CR7136-GPC
  AO 245B (CASD Rev. 08113) Judgment in a Criminal Case for Revocations

   DEFENDANT:                     OMAR CHAGOLLA-ROJAS (1)                                                                       Judgment - Page 3 of 4
   CASE NUMBER:                   18CR7l36-GPC

                                                          SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
TWENTY-FOUR (24) MONTHS


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody ofthe Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled 

substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests 

thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the 

term of supervision, unless otherwise ordered by court. 

          The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future 

          substance abuse. (Check, if applicable.) 

          The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. 

          The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
          Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
          The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 2090 I, et
o	        seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
          resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
o	        The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

       If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
   such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
   Payments set forth in this judgment.
       The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply with
    any special conditions imposed.
                                         STANDARD CONDITIONS OF SUPERVISION
     I)    the defendant shall not leave the judicial district without the pennission of the court or probation officer; 

     2)    the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer; 

     3)    the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer; 

     4)    the defendant shall support his or her dependents and meet other family responsibilities; 

     5)    the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable 

           reasons;
     6) the defendant shall notifY the probation officer at least ten days prior to any change in residence or employment;
     7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
           any paraphernalia related to any controlled substances, except as prescribed by a physician;
     8) the defendant shall not frequent placcs where controlled substances are illegally sold, used, distributed, or administered;
     9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
           unless granted pennission to do so by the probation officer;
     10) the defendant shall pennit a probation officer to visit him or her at any time at home or elsewhere and shall pennit confiscation of any contraband
           observed in plain view ofthe probation officer;
     II) the defendant shall notifY the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
     12) the defendant shall not enter into any agreement to act as an infonner or a special agent of a law enforcement agency without the pennission of
           the court; and
     13) 	 as directed by the probation officer, the defendant shall notifY third parties of risks that may be occasioned by the defendant's criminal record or
           personal history or characteristics and shall pennit the probation officer to make such notifications and to confinn the defendant's compliance
           with such notification requirement.




                                                                                                                                     18CR7136-GPC 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:             OMAR CHAGOLLA-ROJAS (1)                                                 Judgment - Page 4 of 4
CASE NUMBER:           18CR7136-GPC

                                SPECIAL CONDITIONS OF SUPERVISION


            1. 	 If deported, excluded or allowed to voluntarily return to country of origin, not reenter the United
                 States illegally and report to the probation officer within 24 hours of any reentry into the United
                 States; supervision waived upon deportation, exclusion, or voluntary departure.



       II




                                                                                                   18CR7136-GPC 

